DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–32 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0143468 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 August 2020 and 12 April 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
Reference character 23 is described as a metal layer present in FIG. 7 in paragraph [0110]. However, reference character 23 is not present in FIG. 7. Reference character 23 is used to designate a second anode active material layer in FIG. 8 (e.g., [0113]–[0119]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METAL AND NITROGEN-DOPED ARGYRODITE SOLID ELECTROLYTE, ELECTROCHEMICAL CELL INCLUDING THE SAME, AND METHOD OF PREPARING THE SAME.

The disclosure is objected to because of the following informalities:
Reference character 23 is described as a metal layer present in FIG. 7 in paragraph [0110]. However, reference character 23 is not present in FIG. 7. Reference character 23 is used to designate a second anode active material layer in FIG. 8 (e.g., [0113]–[0119]).
Reference character 10 is referred to as a cathode active material layer in paragraph [0131]. Reference character 10 is used to designate a cathode layer; and reference character 12 is used to designate a cathode active material layer. Reference character 12 should be used to designate a cathode active material layer in paragraph [0131].
Appropriate correction is required.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:
Claim 5 recites the limitations "wherein X is Cl; or or X is Cl and optionally at least one F, Br, or I." Claim 5 should recite the limitations "wherein X is Cl; or X is Cl and optionally at least one F, Br, or I."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7, 11, 12, 14–17, 25–29, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong et al. (US 2019/0198917 A1, hereinafter Seong).
Regarding claim 1, Seong discloses a solid electrolyte comprising a compound represented by Formula 1:
(Li1-aMa)7-d+xPS6-d-x+kNxXd (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 1, M is Na, K, Ca, Fe, Mg, Ag, Cu, Zr, Zn, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]),
X is Cl, Br, F, I, a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]), and
0 < x < 1, 0 ≤ a < 1, 0 < d ≤ 1.8, and 0 ≤ k < 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]), and
wherein the compound has an argyrodite crystal structure (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Table 1. Composition of Examples A-1 to A-3, C-1 to C-3, and D-1 to D3 of Seong. 10 < x < 1, 20 ≤ a < 1, 30 < d ≤ 1.8, and 40 ≤ k < 1.
Example
Composition
x1
a2
d3
k4
A-1
Li6.25PS4.75N0.25Cl
0.25
0
1
0
A-2
Li6.5PS4.5N0.5Cl
0.5
0
1
0
A-3
Li6.75PS4.25N0.75Cl
0.75
0
1
0
C-1
Li7PS5.5N0.25Cl0.25
0.25
0
0.25
0
C-2
Li7PS5N0.5Cl0.5
0.5
0
0.5
0
C-3
Li7PS4.5N0.75Cl0.75
0.75
0
0.75
0
D-1
Li6PS4.5N0.25Cl1.25
0.25
0
1.25
0
D-2
Li6PS4N0.5Cl1.5
0.5
0
1.5
0
D-3
Li6PS3.5N0.75Cl1.75
0.75
0
1.75
0

Regarding claim 2, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte, wherein the compound is a compound represented by Formula 1-1:
(Li1-aMa)7-d+xPS6-d-x(N)x(X)d (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 1-1, M is sodium (Na), potassium (K), calcium (Ca), iron (Fe), magnesium (Mg), silver (Ag), copper (Cu), zirconium (Zr), zinc (Zn), or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]);
X is chlorine (Cl), bromine (Br), fluorine (F), iodine (I), a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]); and
0 < x < 1, 0 ≤ a < 1, and 0 < d ≤ 1.8 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 3, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein, in Formula 1, 0 < x ≤ 0.5 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 4, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein, in Formula 1, 0 < d ≤ 1 (FIG. 2, [0084]; FIG. 6, [0113]).
Regarding claim 5, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein X is Cl; or X is Cl and optionally at least one of F, Br, or I (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 6, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein, in Formula 1, Xd is Cld, Brd, or (Br1-x1Clx1)d (FIG. 2, [0084]; FIG. 6, [0113]),
wherein 0 < x1 < 1 and 0 < d ≤ 1 (FIG. 2, [0084]; FIG. 6, [0113]).
Regarding claim 7, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein the compound is a compound represented by Formula 2 (FIG. 2, [0084]; FIG. 6, [0113]):
Li7-d+xPS6-d-x(N)x(X)d (FIG. 2, [0084]; FIG. 6, [0113])
wherein, in Formula 2, X is chlorine (Cl), bromine (Br), fluorine (F), iodine (I), a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]); and
0 < x < 1 and 0 < d ≤ 1 (FIG. 2, [0084]; FIG. 6, [0113]).
Regarding claim 11, Seong discloses all claim limitations set forth above and further discloses and further discloses a solid electrolyte:
wherein the compound represented by Formula 1 is Li6.125PS4.875N0.125Cl, Li6.25PS4.75N0.25Cl, Li6.5PS4.5N0.5Cl, Li6Na0.125PS4.875N0.125Cl, Li6Na0.25PS4.75N0.25Cl, Li6K0.125PS4.875N0.125Cl, Li6K0.25PS4.75N0.25Cl, Li6.125PS4.875N0.125Cl0.5Br0.5, Li6.25PS4.75N0.25Cl0.5Br0.5, Li6Na0.125PS4.875N0.125Cl0.5Br0.5, Li6Na0.25PS4.75N0.25Cl0.5Br0.5, Li6K0.125PS4.875N0.125Cl0.5Br0.5, Li6K0.25PS4.75N0.25Cl0.5Br0.5, Li6.125PS4.875N0.125Cl0.16Br0.84, Li6.25PS4.75N0.25Cl0.16Br0.84, Li6Na0.125PS4.875N0.125Cl0.16Br0.84, Li6Na0.25PS4.75N0.25Cl0.16Br0.84, Li6K0.125PS4.875N0.125Cl0.16Br0.84, Li6K0.25PS4.75N0.25Cl0.16Br0.84, Li6.125PS4.875N0.125Br, Li6.25PS4.75N0.25Br, Li6Na0.125PS4.875N0.125Br, Li6Na0.25PS4.75N0.25Br, Li6K0.125PS4.875N0.125Br, Li6K0.26PS4.76N0.26Br, Li6.115Cu0.01PS4.88N0.125Cl, Li6.115Mg0.01PS4.88N0.125Cl, Li6.115Ca0.01PS4.88N0.125Cl, Li6.115Fe0.01PS4.88N0.125Cl, Li6.115Zn0.01PS4.88N0.125Cl, Li5.9K0.1Na0.125PS4.875N0.125Cl, or a combination thereof (FIG. 2, [0084]).
Regarding claim 12, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein an ion conductivity of the solid electrolyte at 25° C is equal to or greater than about 1 millisiemen per centimeter (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 14, Seong electrochemical cell comprising a cathode layer; an anode layer; and a solid electrolyte layer disposed between the cathode layer and the anode layer (see all-solid battery, [0139]), wherein, at least one of the solid electrolyte layer and the cathode layer (see sulfide-based solid electrolyte, [0139]) comprises a compound represented by Formula 1:
(Li1-aMa)7-d+xPS6-d-x+kNxXd (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 1, M is Na, K, Ca, Fe, Mg, Ag, Cu, Zr, Zn, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]),
X is Cl, Br, F, I, a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]), and
0 < x < 1, 0 ≤ a < 1, 0 < d ≤ 1.8, and 0 ≤ k < 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]), and
wherein the compound has an argyrodite crystal structure (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 15, Seong discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the cathode layer comprises a cathode active material and the compound represented by Formula 1 (see cathode, [0139]).
Regarding claim 16, Seong discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the cathode layer comprises further comprises a conducting agent (see cathode, [0139]).
Regarding claim 17, Seong discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein an amount of the solid electrolyte in the cathode layer is about 2 parts by weight to about 70 parts by weight, based on 100 parts by weight of the cathode active material (see 28 wt %, [0139]).
Regarding claim 25, Seong discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the cathode layer comprises a cathode active material (see LiNi0.6Co0.2Mn0.2O2, [0139]).
Regarding claim 26, Seong discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the cathode active material is at least one of a lithium transition metal oxide having a layered crystal structure, a lithium transition metal oxide having an olivine crystal structure, or a lithium transition metal oxide having a spinel crystal structure (see LiNi0.6Co0.2Mn0.2O2, [0139]).
Regarding claim 27, Seong discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein the electrochemical cell is an all-solid secondary battery (see all-solid battery, [0139]).
Regarding claim 28, Seong discloses a method of preparing a solid electrolyte comprising a compound of Formula 1, the method comprising:
providing a Li precursor, a S precursor, a P precursor, an X precursor, a N precursor, and optionally an M precursor (see starting materials, [0081]);
mixing the Li precursor, the S precursor, the P precursor, the X precursor, the N precursor, and the M precursor if present, to prepare a solid electrolyte precursor (see mixed, [0081]); and
heat-treating the solid electrolyte precursor at a temperature equal to or greater than about 300° C. to prepare the solid electrolyte comprising a compound of Formula 1 (see heat-treated, [0081]),
(Li1-aMa)7-d+xPS6-d-x+kNxXd (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 1, M is Na, K, Ca, Fe, Mg, Ag, Cu, Zr, Zn, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]);
X is Cl, Br, F, I, a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]); and
0 < x < 1, 0 ≤ a < 1, 0 < d ≤ 1.8, and 0 ≤ k < 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]),
wherein the compound of Formula 1 has an argyrodite crystal structure (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 29, Seong discloses all claim limitations set forth above and further discloses a method:
wherein the X in the X precursor is Cl, Br, F, I, a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Regarding claim 31, Seong discloses all claim limitations set forth above and further discloses a method:
wherein the heat-treating comprises heat-treating at a temperature of about 300° C to about 600° C (see 550° C, [0081]).
Regarding claim 32, Seong discloses a solid electrolyte comprising a compound represented by Formula 1:
(Li1-aMa)7-d+xPS6-d-x+kNxXd (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 1, M is Na or K, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]);
X is Cl, Br, F, I, a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]); and
0 < x < 1, 0 ≤ a < 1, 0 < d ≤ 1.8, and 0 ≤ k < 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]), and
wherein the compound has an argyrodite crystal structure (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2019/0198917 A1) as applied to claim(s) 2 and 28 above, and further in view of Tsujimura et al. (US 2017/0187066 A1, hereinafter Tsujimura).
Regarding claims 8, 9, and 30, Seong discloses all claim limitations set forth above and further discloses 
wherein the compound is a compound represented by Formula 3 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]):
(Li1-aNaa)7-d+xPS6-d-x(N)x(X)d (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 3, X is chlorine (Cl), bromine (Br), fluorine (F), iodine (I), a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]); and
0 < x < 1, 0 ≤ a < 1, and 0 < d ≤ 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]);
wherein the compound is a compound represented by Formula 4 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]):
(Li1-aKa)7-d+xPS6-d-x(N)x(X)d (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 4, X is chlorine (Cl), bromine (Br), fluorine (F), iodine (I), a pseudohalogen, or a combination thereof (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]); and
0 < x < 1, 0 < d ≤ 1, and 0 ≤ a < 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Seong does not explicitly disclose:
(Li1-aNaa)7-d+xPS6-d-x(N)x(X)d or (Li1-aKa)7-d+xPS6-d-x(N)x(X)d, where a > 0,
wherein the solid electrolyte precursor comprises the M precursor, and
wherein M is Na, K, Ca, Fe, Mg, Ag, Cu, Zr, Zn, or a combination thereof,
Tsujimura discloses a solid electrolyte comprising a compound represented by Formulae 3 or 4: (Li1-aNaa)7-d+xPS6-d-x(N)x(X)d (see composition, [0066]) or (Li1-aKa)7-d+xPS6-d-x(N)x(X)d (see K, [0043]), where a > 0 (see composition, [0066]), wherein the solid electrolyte precursor comprises the M precursor (see raw material mixture, [0047]), and wherein M is Na, K, Ca, Fe, Mg, Ag, Cu, Zr, Zn, or a combination thereof (see M1, [0047]) to increase the ion conductivity (see another alkali metal, [0037]). Seong and Tsujimura are analogous art because they are directed to argyrodite-type solid electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the compound of Seong with sodium and/or potassium in order to increase the ion conductivity.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2019/0198917 A1) as applied to claim(s) 2 above, and further in view of Terai et al. (WO 2018/047565 A1; see English language equivalent, US 2019/0140313 A1; hereinafter Terai).
Regarding claim 10, Seong discloses all claim limitations set forth above and further discloses a solid electrolyte:
wherein the compound is a compound represented by Formula 5 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]):
Li7-d+xPS6-d-x(N)x(Br1-x1(Cl)x1)d (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127])
wherein, in Formula 5, 0 < x < 1, 0 < d ≤ 1, and 0 ≤ x1 < 1 (FIG. 2, [0084]; FIG. 6, [0113]; FIG. 8, [0127]).
Seong does not explicitly disclose:
Li7-d+xPS6-d-x(N)x(Br1-x1(Cl)x1)d, where 0 < x1 < 1
Terai discloses a solid electrolyte comprising a compound represented by Formula 5: Li7-d+xPS6-d-x(N)x(Br1-x1(Cl)x1)d (TABLE 1, [0187]), where 0 < x1 < 1 (TABLE 1, [0187]) to increase the ion conductivity (see halogen, [0032]). Seong and Terai are analogous art because they are directed to argyrodite-type solid electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make 

Claim(s) 13 and 19–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2019/0198917 A1) as applied to claim(s) 1 and 14 above, and further in view of Watano et al. (WO 2018/038037 A1; see English language equivalent, US 2019/0198870 A1; hereinafter Watano).
Regarding claim 13, Seong discloses all claim limitations set forth above, but does not explicitly disclose a solid electrolyte:
wherein a thickness of the solid electrolyte is about 10 micrometers to about 200 micrometers.
Watano discloses a solid electrolyte having a thickness of about 10 micrometers to about 200 micrometers (see electrolyte layer, [0096]) to reduce the ionic resistance of the electrolyte layer (see electrolyte layer, [0096]). Seong and Watano are analogous art because they are directed to all-solid secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid electrolyte of Seong with the thickness of Watano in order to reduce the ionic resistance of the electrolyte layer.

Regarding claims 19–22, Seong discloses all claim limitations set forth above, but does not explicitly disclose an electrochemical cell, wherein the anode layer comprises:
an anode current collector, and
a first anode active material layer disposed on the anode current collector,
wherein the first anode active material layer comprises a first anode active material;
wherein the anode active material comprises at least one of a carbonaceous anode active material, a metal, or a metalloid;
wherein the carbonaceous anode active material comprises at least one of an amorphous carbon or a crystalline carbon; and
wherein the metal or the metalloid anode active material comprises at least one of Au, Pt, Pd, Si, Ag, Al, Bi, Sn, or Zn.
Watano discloses an anode layer comprising an anode current collector (see negative electrode, [0104]), and a first anode active material layer disposed on the anode current collector (see negative electrode, [0104]), wherein the first anode active material layer comprises a first anode active material (see negative electrode active material, [0099]); wherein the anode active material comprises at least one of a carbonaceous anode active material, a metal, or a metalloid (see negative electrode active material, [0099]); wherein the carbonaceous anode active material comprises at least one of an amorphous carbon or a crystalline carbon (see negative electrode active material, [0099]); and wherein the metal or the metalloid anode active material comprises at least one of Au, Pt, Pd, Si, Ag, Al, Bi, Sn, or Zn (see negative electrode active material, [0099]).
Watano teaches that the claimed anode layer can be used in all-solid secondary batteries.  Therefore, the use of said anode layer of Watano in the all-solid secondary battery of Seong would be obvious to one of ordinary skill in the art at the time of the invention, because it would amount to nothing more than a use of a known anode layer for its intended use in a known environment to accomplish entirely expected result.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2019/0198917 A1) as applied to claim(s) 14 above, and further in view of Mimura et al. (US 2018/0277891 A1, hereinafter Mimura).
Regarding claim 18, Seong discloses all claim limitations set forth above, but does not explicitly disclose an electrochemical cell:
wherein a capacity retention is greater than about 85% at a 100th cycle after charging to equal to or greater than 4 volts and discharging to 2.5 volts the electrochemical cell in a constant-temperature chamber of 25° C.
Mimura discloses an electrochemical cell having a capacity retention greater than about 85% at a 100th cycle after charging to equal to or greater than 4 volts and discharging to 2.5 volts the electrochemical cell in a constant-temperature chamber of 25° C (TABLE 5, [0516]) to improve the cycling characteristics (see all-solid state secondary batteries, [0524]). Seong and Mimura are analogous art because they are directed to all-solid secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of Seong with the capacity retention of Mimura in order to improve the cycling characteristics.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2019/0198917 A1) as applied to claim(s) 19 above, and further in view of Du et al. (US 2017/0149086 A1, hereinafter Du).
Regarding claims 23 and 24, Seong discloses all claim limitations set forth above, but does not explicitly disclose an electrochemical cell further comprising:
a second anode active material layer disposed between the anode current collector and the first anode active material layer, or between the solid electrolyte layer and the first anode active material layer; and
wherein the second anode active material layer is a metal in the form of a layer comprising at least one of lithium metal or a lithium alloy.
Du discloses an all-solid secondary battery comprising a second anode active material layer (32) disposed between the anode current collector and the first anode active material layer (20), or between the solid electrolyte layer (40) and the first anode active material layer (20, [0109]); and wherein the second anode active material layer (32) is a metal in the form of a layer comprising at least one of lithium metal or a lithium alloy (see lithiated metal layer, [0111]) to inhibit direct contact between the anode layer and the solid electrolyte layer (see protective layer, [0040]). Seong and Du are analogous art because they are directed to all-solid secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of modified Seong with the second anode active material layer of Du in order to inhibit direct contact between the anode layer and the solid electrolyte layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725